DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-023154, filed on 02/13/2019 was received with the present application.

Claim Objections

Claims 1-5 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 4, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 1, line 7, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 1, line 8, the limitation “the plunger” should read “the cylindrical
In claim 2, line 2, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 2, line 7, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 3, line 2, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 3, line 5, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 3, line 6, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 4, line 4-5, the limitation “the outer circumferential surface” should read “the tapered outer circumferential surface”.
In claim 4, line 6, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 4, line 10, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 5, line 2, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 5, line 7, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 5, line 8, the limitation “the plunger” should read “the cylindrical
In claim 5, line 10-11, the limitation “the base member fixing groove” should read “the circumferentially extending base member fixing groove”.
In claim 5, line 11-12, the limitation “the base member fixing groove” should read “the circumferentially extending base member fixing groove”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Kunimatsu et al. (U.S. PGPUB 2016/0290447A1 hereinafter referred to as “Kunimatsu”).

In regards to claim 1, Kunimatsu teach (Figures 3A-4D) a tensioner (chain tensioner 200) comprising: a cylindrical plunger (plunger 220) with a closed front end (closed top end of the plunger 220); a biasing means (unit pressing spring 263) accommodated in an oil pressure chamber (oil reservoir chamber 223) formed inside the cylindrical plunger (plunger bore 211 of the plunger 220) such as to freely extend and contract; and a base member (relief valve seat 262) detachably joined to a rear end opening of the cylindrical plunger (closed bottom end of the plunger 220) against resilience of the biasing means (unit pressing spring 263); wherein, the cylindrical plunger (plunger 220) and the base member (relief valve seat 262) are joined by a mechanical connection that is a light press-fit (paragraph 0087 disclose, that the relief valve seat 262 can be fixedly fitted in the plunger bore 211 of the plunger 220) (see also paragraphs 0073-0087).

Claims 1 and 3-4 are additional rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (International Patent Publication WO2020/032094A1).

In regards to claim 1, Tanaka teach (Figures 1-5) a tensioner (chain tensioner 1) comprising: a cylindrical plunger (plunger 10) with a closed front end (protruding end 17); a biasing means (damper switching spring 23) accommodated in an oil pressure chamber (reservoir chamber 27) formed inside the cylindrical plunger (plunger 10) such as to freely extend and contract; and a base member (valve seat 21 of the check valve 20) detachably joined to a rear end opening of the cylindrical plunger (insertion end of the plunger 10 that partially defines the sub-check valve 42) against resilience of the biasing means (damper switching spring 23); wherein, the cylindrical plunger (plunger 10) and the base member (valve seat 21 of the check valve 20) 

In regards to clams 3-4, Tanaka teach all intervening claim limitations as shown above. Tanaka further teach (Figures 1-5), the cylindrical plunger (plunger 10) and the base member (valve seat 21 of the check valve 20) being joined by a mechanical connection that is a light press-fit (valve seat 21 of the check valve 20 is slidably press-fitted and retained within the plunger 10); the base member (valve seat 21 of the check valve 20) being cylindrical (as clearly illustrated in figures 3-4B) and lightly press-fit to the rear end opening of the cylindrical plunger (insertion end of the plunger 10 that partially defines the sub-check valve 42) such that the mechanical connection between the cylindrical plunger (plunger 10) and the base member (valve seat 21 of the check valve 20) being disengaged by a pressure of oil supplied to the oil pressure chamber (reservoir chamber 27); the base member (valve seat 21 of the check valve 20) having a tapered outer circumferential surface (outer circumference 21b of the valve seat 21) at one axial end radially reducing frontward (figures 3-4B clearly illustrate, the valve body portion 21c of the valve seat 21 having a larger diameter than the upper end of the valve seat 21 that is proximate to the stepped groove 22); an engaging groove (circumferential groove defined between the valve body portion 21c and the outer circumference 21b, which receives the valve seat portion 44 of the plunger 10) formed in the tapered outer circumferential surface (outer circumference 21b of the valve seat 21); the cylindrical plunger (plunger 10) having a tapered inner circumferential .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimatsu, in view of Bongard et al. (U.S. PGPUB 2009/0247336A1 hereinafter referred to as “Bongard”).

In regards to claim 2, Kunimatsu teach all intervening claim limitations as shown above. Kunimatsu further teach (Figures 3A-4D), the cylindrical plunger (plunger 220) and the base member (relief valve seat 262) being joined by a mechanical connection (paragraph 0087 disclose, that the relief valve seat 262 can be fixedly fitted in the plunger bore 211 of the plunger 220); wherein, the base member (relief valve seat 262) being cylindrical (as clearly illustrated in figures 4A-4C) and having a one axial end portion (lower portion of the relief valve seat 262) with an outer circumferential surface (outer peripheral surface of the relief valve seat 262 that is in contact with the inner peripheral surface of the plunger 220) that mates with an inner circumferential surface (inner peripheral surface of the plunger 220) at the rear end opening of the cylindrical plunger (closed bottom end of the plunger 220). However, Kunimatsu fail to teach, said mechanical connection being a thread engagement including an external thread cut in the outer circumferential surface (outer peripheral surface of the relief valve seat 262) at one axial end portion of the base member (lower portion of the relief valve seat 262) and an internal thread cut in the inner circumferential surface (inner peripheral surface of the plunger 220) at the rear end opening of the cylindrical plunger (closed bottom end of the plunger 220). Instead, as notes above in the claim 1 rejection statement, the base member (relief valve seat 262) is press-fitted within the cylindrical plunger (plunger 220).
Whereas, Bongard teach (Figures 1-3) a tensioner (hydraulic self-contained auto-tensioner 1) comprising a cylindrical body (hollow-cylindrical housing 2) with a rear end 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the tensioner taught by Kunimatsu in view of Bongard so as to join the cylindrical plunger and the base member in tensioner using a threaded engagement as opposed to simply a press-fitting the base member within the rear end opening of the cylindrical plunger; where, the threaded engagement is defined by external threads cut into the outer circumferential surface of the base member and internal threads cut into the inner circumferential surface of the cylindrical plunger. Fixing the base member to the cylindrical plunger via threaded engagement will drastically improve the connection between said base member and said cylindrical plunger; which will prevent the base member from becoming detached from the cylindrical plunger as the pressure inside the oil pressure chamber increases above a threshold level.

Allowable Subject Matter

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the flowing reasons:
In regards to claim 5, the prior art of record, either individually or in combination, fail to teach or suggest, a tensioner comprising a cylindrical plunger, and a base member that is detachably joined to the rear end opening of the cylindrical plunger via a mechanical connection that constitute a pin connection; said pin connection including a stopper pin connection hole for receiving a stopper pin; wherein, the stopper pin connection hole is defined by a circumferentially extending base member fixing hole provided on the outer circumferential surface of the base member being axially aligned with a plunger fixing hole provided on the cylindrical plunger. As detailed above, Kunimatsu, Tanka, and Kunimatsu in view of Bongard, all teach a base member in a tensioner being connected to a rear end opening of a cylindrical plunger of said tensioner through a mechanical connection that is defined by, either a light press-fit or a thread engagement. Nevertheless, Kunimatsu, Tanka, Bongard, and all other pertinent prior art references identified by the examiner, does not disclose or render obvious, a base member or a tensioner being detachably joined to and rear end opening of a cylindrical plunger by inserting a stopper pin through a circumferentially extending base member fixing hole on the base member and a plunger fixing hole provided in the cylindrical plunger. Instead, prior art appears to employs press-fitting, threaded connections, or C-

In regards to claim 6, Kunimatsu, or alternatively Tanka, both teach all intervening claim limitations as shown above. However, Kunimatsu and Tanka, either individually or in combination with any other cited prior art reference, fail to disclose or render obvious, the base member of each corresponding tensioner comprising a mounting part for attachment to an object to which the tensioner is mounted. In fact, attaching the base member fixed to the rear end opening of the cylindrical plunger in the tensioner taught by either Kunimatsu or Tanka, to an object in which said cylindrical plunger and the base member is positioned, would prevent the cylindrical plunger from appropriately displacing relative to said object as deigned; which would effectively render both tensioners functional/ operatively defective. Thus, it would not have been conceivable to one of ordinary skill in the art to attach the base member to an object in which the tensioner taught by Kunimatsu or Tanka are mounted. Consequently, claim 6 limitations appears to appear to include allowable subject matter over cited prior art disclosures; specially when said limitations are viewed in light of applicant’s specification and all intervening limitations in parent claim 1.

Claim 7 depends from claim 6. Therefore, claim 7 also include the allowable subject matter identified in claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                                 /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654